FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 13, 2021

                                    No. 04-21-00087-CV

 TEXAS COMMISSION ON ENVIRONMENTAL QUALITY and Post Oak Clean Green,
                             Inc.,
                           Appellants

                                              v.

       GUADALUPE COUNTY GROUNDWATER CONSERVATION DISTRICT,
                             Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 19-1245-CV-C
                         Honorable W.C. Kirkendall, Judge Presiding


                                       ORDER
The Appellant’s, Post Oak Clean Green, Inc. Motion for an Extension of Time to File Reply
Brief is hereby GRANTED. Appellant’s reply brief is due on or before August 30, 2021.


                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of August, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court